department of the treasury internal_revenue_service washington d c cor exempt and division jan uics jt ep rats legend taxpayer a taxpayer b state c tra x company d dear this is in response to the authorized representative in which you request several letter rulings under sec_408 of the internal_revenue_code the following facts and representations support your ruling_request letter submitted on your behalf by your taxpayer a is married to taxpayer b taxpayers a and b are residents of state c taxpayer a maintains ira x with company d your authorized representative asserts that ira x meets the requirements of code sec_408 taxpayers a and b intend to effectuate a post-nuptial agreement said agreement will provide for the division of the above-referenced ira x in the event taxpayers a and b secure a final judgment of divorce as of the date of this ruling_request taxpayers a and b were not contemplating a divorce or legal_separation and had no intention of presenting said post-nuptial agreement to a court of competent jurisdiction in order for that court to enter into a decree that incorporates the agreement taxpayers a and b intend that their agreement will determine disposition of a portion of their assets including ira x in the event that they either obtain a divorce or a legal_separation the proposed post-nuptial agreement does not provide for any distribution or transfer of page assets from ira x prior to their obtaining either a divorce or legal_separation and does not provide for any change_of ira trustee prior to their obtaining either a divorce or legal_separation furthermore no distribution transfer or change_of ira trustee will occur in conjunction with taxpayers’ entering into the proposed agreement unless and until taxpayers a and b obtain a final divorce judgment additionally the proposed agreement requires that its provisions be incorporated in a sec_71 instrument if such is ever executed by taxpayers a and b finally the proposed agreement will not be used by taxpayers a and b for any purpose until and unless they obtain a final divorce judgment based on the above facts and representations taxpayers a and b through their authorized representative request the following letter_ruling that taxpayers a and b’s entering into the above-referenced post-nuptial agreement will not be considered a prohibited_transaction as defined in code sec_4975 furthermore entering into said post-nuptial agreement will not cause a loss of exemption with respect to ira x under code sec_408 and will not cause ira x to be treated as having distributed any or all of its assets under code sec_408 with respect to your ruling_request code sec_408 sets down the rules governing individual_retirement_arrangements iras code sec_408 provides in short that a distribution from an ira shall be taxed to the distributee or payee as the case may be in the manner provided under sec_72 code sec_408 provides in summary that the transfer of an individual’s interest in an ira to his spouse or former spouse pursuant to a divorce or separation decree described in code sec_71 shall not be considered a taxable transfer with respect to such individual and such interest at the time of the transfer shall be treated as an ira of such spouse and not of such individual thereafter such account for purposes of this subtitle subtitle a is to be treated as maintained for the benefit of such spouse code sec_71 provides in general that a divorce_or_separation_instrument means a decree of divorce or separate_maintenance or a written instrument incident to such a decree code sec_408 provides in relevant part that an ira is exempt from tax under this subtitle subtitle a unless such account has ceased to be an individual_retirement_account by reason of paragraph or bs page code sec_408 provides in summary that if during any taxable_year an individual or his beneficiary engages in any transaction prohibited by code sec_4975 with respect to his ira such ira will cease to be an ira as of the first day of such taxable_year code sec_408 provides in summary that in any case in which an ira ceases to be an ira pursuant to subparagraph a paragraph of subsection d applies as if there were a distribution on such first day in an amount equal to the fair_market_value on such first day of all assets in the account on such first day code sec_4975 lists transactions that constitute prohibited_transactions in this case the post-nuptial agreement referenced above will provide for the division of the above-referenced ira x in the event taxpayers a and b secure a final judgment of divorce taxpayers a and b intend that their agreement will determine disposition of a portion of their assets including ira x in the event that they either obtain a divorce or a legal_separation the proposed post-nuptial agreement does not provide for either any distribution or transfer of assets from ira x or any change_of ira trustee prior to their obtaining either a divorce or legal_separation furthermore no distribution transfer or change_of ira trustee will occur in conjunction with taxpayers’ entering into the proposed agreement unless and until taxpayers a and b obtain a final divorce judgment thus entering into the agreement in and of itself does not give rise to a distribution as that term is used in code sec_408 with respect to the issue of whether entering into the post-nuptial agreement constitutes a prohibited_transaction within the meaning of code sec_4975 with ramifications under code sec_408 as noted above code sec_408 provides in short that an ira may be divided pursuant to either a divorce or separation agreement without adverse consequences to the ira holder an ira is divided pursuant to code sec_408 said division cannot result in a prohibited_transaction to conclude otherwise would result in there being no distribution within the meaning of code sec_408 because of the application of code sec_408 but at the same time there being a distribution within the meaning of code sec_408 pursuant to code sec_408 and b such result would negate code sec_408 it necessarily follows that if in this case taxpayers a and b will enter into a post-nuptial agreement which will provide for the division of taxpayer a’s ira x in case the parties to the agreement obtain either a divorce or legal_separation said agreement in and of itself will have no effect on taxpayer a’s ira x if as noted above an ira may be divided pursuant to a divorce or separation agreement described in cade sec_71 without giving rise to a prohibited_transaction then the mere agreeing to the terms of an agreement that bay page sete ne divides property which agreement is intended to comply with code sec_71 and which agreement will be presented to a court of competent jurisdiction and used only if the parties in the future obtain either a divorce or legal_separation cannot give rise to a prohibited_transaction thus with respect to your ruling_request as a result of code sec_408 the service concludes as follows that taxpayers a and b’s entering into the above-referenced post-nuptial agreement will not be considered a prohibited_transaction as defined in code sec_4975 furthermore entering into said post-nuptial agreement will not cause a loss of exemption with respect to ira x under code sec_408 and will not cause ira x to be treated as having distributed any or all of its assets under code sec_408 this letter_ruling deals solely with taxpayer a and b’s entering into the post- nuptial agreement referenced herein it assumes that if taxpayers a and b use the agreement they will as represented use the agreement in a manner consistent with the language and requirements of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent ba page eed _ pursuant to a power of attomey on file with the service a copy of this letter_ruling is being sent to your authorized representative sincerely yours rances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose 23f
